Greene, J.
(dissenting) : I do not agree with the reasoning of the court or the law announced as to Pearl M. Wheatley. The petition as to her is lacking in at least one very essential averment — it does not state that the mortgage was given as an original promise by Pearl M. Wheatley, but does state that it was given as security for the debt of George W. Wheatley.
The provisions of the mortgage marked “1,” relied • upon by the plaintiff, and from which this court has inferred the liability of Pearl M. Wheatley, are only the ordinary defeasance provisions found in all mortgages, the intention and effect of which is • that if the debt shall be paid the mortgage shall become void. There are no allegations in the petition that Pearl M. Wheat-ley agreed to be bound, or that it was her intention, or the expectation of the plaintiff, that by signing the mortgage she would be personally liable for the debt of her husband. She did not obligate herself in the usual way by signing the note, notwithstanding it is alleged that the making of the note and mortgage was one transaction. Apparently, and so far as the allegations of the petition go, Pearl M. Wheatley signed the mortgage for the one purpose for which wives usually sign mortgages with their husbands — to relinquish any interest they may have in their husband’s property.
*277If it was the agreement or intention of the parties that she should become personally liable for the debt by signing the mortgage, the petition should contain an allegation of such fact. How can an action be maintained on a contract, to recover a debt upon a petition which does not allege that the party against whom it is sought to recover agreed to pay? In the absence of such allegation, to hold that the petition states a cause of action against her is mere speculation. This court has inferred from the provisions of the mortgage alone that such was the intention of the parties, and thus supplied by inference a material fact not alleged in the petition. In the absence of an allegation in the petition that the mortgage was signed by Pearl M. Wheatley for the purpose of obligating her personally to pay the debt of her husband, the demurrer was properly sustained as to her.